Citation Nr: 0719401	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  99-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to conpensation under the provisions of Title 38, 
United States Code, Section 1151, for neuralgia of the breast 
as a result of surgery in June 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1993 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 28, 
2006, which vacated an August 2005 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a March 1999 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2006 decision the Court incorporated the 
terms of a joint motion for remand which noted the Board's 
prior decision had failed to adequately consider the 
provisions of 38 C.F.R. § 3.361 and 38 C.F.R. § 17.32.  It 
was specifically noted that the Board should have addressed 
whether complications arising from the veteran's breast-
reduction surgery in June 1998 were reasonably foreseeable.  
The Board notes that 38 C.F.R. § 17.32 describes informed 
consent for VA medical treatment purposes.  The available 
evidence of record includes a June 1998 consent form signed 
by the veteran, but neuralgia is not listed as a known risk 
of the bilateral breast-reduction procedure.  Although a VA 
medical opinion in January 2005 found no reason to suspect 
negligence or malpractice, no opinion was provided as to 
whether any additional disability arising from the surgery in 
June 1998 was reasonably foreseeable.  Therefore, additional 
development is required.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in March 2004 and February 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing her claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate her claim, and requested that she send in any 
evidence in her possession that would support her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman finding that the VCAA notice 
requirements applied to all elements of a claim.  As the case 
is being remanded for additional development, appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.

Regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2006).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d). 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Appropriate action should be taken to 
obtain any additional VA treatment 
records concerning any informed consent 
documents associated with the veteran's 
June 1998 breast-reduction surgery.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
neurology or plastic surgery specialist 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that she has 
any present disabilities as a result of 
VA surgical treatment in June 1998.  If 
any additional disability was incurred, 
the examiner should address whether the 
proximate cause of an additional 
disability was an event not reasonably 
foreseeable based on what a reasonable 
health care provider would have foreseen.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  

Opinions should be provided based on the 
results of any examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



